Citation Nr: 0020783	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for cardiovascular 
problems, to include hypertension, claimed as secondary to a 
service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
July 1945.  

This appeal arises from a September 1996 rating decision of 
Washington, DC, Regional Office (RO) which determined that 
the veteran's claim of service connection for cardiovascular 
problems, to include hypertension, was not well grounded.  
The notice of disagreement was received in February 1997.  
The statement of the case was issued in April 1997.  The 
veteran's substantive appeal was received in May 1997.

The Board of Veterans' Appeals (Board) notes that the 
September 1996 rating decision included the issue of whether 
the veteran had submitted new and material evidence to reopen 
a claim of service connection for hypertension.  A notice of 
disagreement was received in April 1997.  There is no 
indication that the veteran was furnished a statement of the 
case on this issue.  In a statement received in March 2000, 
his representative addressed this procedural defect.  The 
representative further argued that the issue of service 
connection for hypertension on a direct basis had not been 
previously adjudicated, and should have been considered on a 
de novo basis.  The Board concurs on both points, as it does 
not appear that service connection had been previously denied 
for hypertension.

Nevertheless, the Board also observes that the veteran, in 
his May 1997 substantive appeal, specifically indicated that 
service connection for hypertension was claimed as "due to 
'psychoneurosis'".  He made no reference to claiming service 
connection for hypertension or any other cardiovascular 
disorder on a direct basis, nor has that issue been developed 
or certified on appeal by the RO.  In light of the foregoing, 
and with the sincere hope of best serving the interests of 
the veteran, the issue of service connection for hypertension 
on a direct basis will not be considered by the Board at this 
time.  Should the veteran choose to raise this issue at a 
later time, any consideration of the issue of service 
connection for hypertension as directly related to service 
would, necessarily, be rendered on a de novo basis and 
without prejudice to the veteran. 


Finally, it is noted that, in his May 1997 substantive 
appeal, the veteran indicated that he wished to appear for a 
personal hearing before a member of the Board in Washington, 
DC.  Such a hearing was scheduled for May 31, 2000.  The 
veteran was advised of the scheduled hearing by a letter 
dated in March 2000.  However, he failed to report for the 
hearing.


FINDINGS OF FACT

1.  The veteran has been diagnosed with arteriosclerotic 
heart disease, hypertension, coronary artery disease, status 
post myocardial infarction, status post coronary artery 
bypass grafting, and status post insertion of pacemaker.

2.  There is no competent medical evidence linking the 
veteran's various cardiovascular problems, to include 
hypertension, to his service-connected generalized anxiety 
disorder.

3.  The claim for service connection for cardiovascular 
problems, to include hypertension, on the basis that they are 
secondary to the service-connected generalized anxiety 
disorder, is not plausible under the law.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular problems, to include hypertension, as 
secondary to a service-connected generalized anxiety disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his heart 
and blood vessels were normal.  His blood pressure was 
128/78.  Service medical records reflect that the veteran was 
seen in September 1943 for complaints of nervousness.  A 
physical examination conducted at that time showed that his 
heart was normal, and that his blood pressure was 120/80.  
Following additional testing and evaluations, the veteran was 
diagnosed as having anxiety type psychoneurosis.  He appeared 
before a board of Medical Survey in June 1945, and was found 
unsuitable for continued military service because of 
ineffectiveness.  An examination conducted at that time 
resulted in the conclusion that there was no basis for a 
neuropsychiatric diagnosis.  A chest X-ray taken in June 1945 
was negative.

In conjunction with a claim seeking service connection for a 
nervous condition, the veteran was afforded VA psychiatric 
and general medical examinations in September 1945.  
Significantly, his cardiovascular system was found to be 
normal.  His blood pressure was 115/70.  His psychiatric 
history and symptomatology was discussed in detail.  The 
diagnosis was moderate, mixed type psychoneurosis.  

Service connection for mixed type psychoneurosis was granted 
in September 1945.  A 10 percent disability was assigned.  
This rating was confirmed and continued in a November 1947 
rating action.  

In the development of previous claims for increased 
evaluations and non-service-connected pension benefits, non-
VA clinical medical records and reports of VA examinations 
were associated with the claims folder.  Of note, a report of 
an October 1950 VA neuropsychiatric examination indicated 
that the veteran's blood pressure was 154/92.  His heart was 
not enlarged.  There were no murmurs or arrhythmias.  The 
heart sounds were noted to be abnormally loud.  

In the report of an August 1975 VA general medical 
examination, the veteran's heart size appeared to be within 
normal limits on physical examination.  Sinus rhythms were 
normal.  There were no murmurs.  There was no peripheral 
edema.  The peripheral vessels were normal.  The veteran's 
blood pressure was 160/106.  A chest X-ray showed the heart 
to be unremarkable.  However, the aorta was slightly 
elongated which, according the examiner, was compatible with 
mild arteriosclerosis.  The diagnosis, in pertinent part, was 
mild hypertension.

In April 1996, the veteran filed a claim for secondary 
service connection for hypertension, three heart attacks, 
bypass surgery, and a pacemaker operation.  He indicated that 
he was service-connected for a nervous condition.

Medical records from the Mount Vernon Hospital, dated from 
April 1983 to November 1994, show that the veteran received 
treatment for various cardiovascular complications.  
Specifically, he was diagnosed during this period as having a 
myocardial infarction, arteriosclerotic heart disease, and 
coronary artery disease.  There was a reference to him 
undergoing a coronary artery bypass graft in 1983 at Fairfax 
Hospital.  The veteran had a pacemaker implanted in January 
1993.  The records were devoid of any finding associating any 
of these cardiovascular problems with the veteran's service-
connected psychiatric disorder.  On the other hand, an April 
1983 admission report indicated that the veteran had a family 
history that was significant for heart problems.  The veteran 
reported that his mother, father, sister, and a brother had 
all died as a result of heart attacks.

By a ration action dated in September 1996, the RO determined 
that the veteran's claim for service connection for three 
heart attacks requiring bypass surgery and a pacemaker 
operation was not well grounded.  The RO found there was no 
evidence that the veteran's hypertension or any of his other 
cardiovascular problems were related to his active military 
service.  

Medical records from Fairfax Hospital, dated from April 1983 
to May 1983, were associated with the claims folder.  Those 
records document the veteran's transfer from Mount Vernon 
Hospital, and his subsequent heart catheterization and 
coronary artery bypass graft.  There were again no findings 
pertaining to his service-connected psychiatric disorder.  

The veteran was afforded a VA heart examination in June 1996.  
He gave a history of hypertension since 1980.  He reported 
having his first heart attack in 1983, and undergoing a 
bypass operation at that time.  He said he had had a 
pacemaker inserted in 1993.  Following clinical evaluation, 
he was diagnosed with status post myocardial infarction, 
status post coronary artery bypass grafting, status post 
insertion of a pacemaker, and hypertension.  A report of a VA 
psychiatric examination, also conducted in June 1996, 
indicated that the veteran suffered from a generalized 
anxiety disorder and some early signs of dementia.

By a ration action dated in March 1997, service connection 
for hypertension, as secondary to the service-connected 
psychoneurosis, was denied.  The RO found that the veteran 
had not submitted any medical evidence showing that his 
hypertension was related to his service-connected 
psychoneurosis or military service.  A Statement of the Case 
was mailed to the veteran in April 1997.  Therein, the 
regulations pertaining to direct service connection (38 
C.F.R. § 3.303) and secondary service connection (38 C.F.R. § 
3.310) were cited and discussed.

Finding that the report of the June 1996 VA heart examination 
had failed to appropriately address the issue on appeal, the 
RO arranged for the veteran to undergo another VA heart 
examination in March 1998.  The veteran's medical history was 
discussed.  It was again noted that he was initially 
diagnosed as having hypertension in 1980, that he underwent a 
coronary artery bypass graft in 1983, and that he had a 
pacemaker inserted in 1992.  The veteran's family history of 
heart problems was also referenced.  Following a review of 
the claims folder and a physical examination, the diagnoses 
were arteriosclerotic heart disease, myocardial infarctions 
times two, post-coronary artery bypass grafting, post-
pacemaker insertion, and hypertension.  The examiner opined 
that he could "not see" that the veteran's hypertension 
and/or arteriosclerotic heart disease were the direct result 
of his service-connected psychoneurosis.  

The veteran was also afforded another VA psychiatric 
examination in March 1998.  He discussed his in-service 
treatment for an anxiety type nervous condition.  He reported 
that he had not been re-hospitalized for his anxiety since 
his military service.  However, he stated that many things 
made him jittery and nervous.  He stated he had a heart 
condition.  A mental status examination was conducted.  The 
diagnoses were dementia, not otherwise specified, and 
generalized anxiety disorder.  No findings were made as to 
whether there was any correlation between the veteran's 
anxiety disorder and his cardiovascular problems.

In December 1999, service connection for hypertension, 
claimed as secondary to a service-connected mixed type 
anxiety neurosis was denied.  The RO held that the evidence 
of record failed to establish that the veteran's hypertension 
was related to his service-connected psychoneurosis or active 
military service.  Moreover, the RO noted that the report of 
the March 1998 VA heart examination specifically indicated 
that the veteran's hypertension and arteriosclerotic heart 
disease were not a direct result of his service-connected 
psychoneurosis.  A supplemental statement of the case was 
mailed to the veteran in December 1999.

In an Appellant's Brief dated in May 2000, the veteran's 
representative argued that, if the Board found that the 
veteran's claim was not well grounded, the Board should 
render a determination as to whether the RO properly 
developed the claims pursuant to the provisions of M21-1, 
part VI, para. 2.10f.  The representative argued that the 
substantive provisions of the M21-1 Manual were the 
equivalent of Department regulations, and hence binding on 
VA.  Thus, if the aforementioned provisions had not been 
fully complied with, the representative maintained that the 
matter should be remanded for development purposes.



II.  Analysis

Service connection may be established, on a secondary basis, 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show that 
(1) a current disability exists and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet.App. 439 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim. 38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the veteran has presented evidence of a well-grounded 
claim.  If the veteran has not presented a well-grounded 
claim, the appeal must fail because the Board has no 
jurisdiction to adjudicate a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993). 

With specific regard to a claim for secondary service 
connection, a claimant must provide competent evidence that 
the secondary disability was caused by the service-connected 
disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. for en 
banc consid. denied, 13 Vet.App. 205 (1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court of Appeals for Veterans Claims has held 
that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant would not meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.  

A claim for service connection requires three elements in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Jones v. Brown, 7 Vet.App. 134, 137 (1994) (noting that 
a well-grounded claim for secondary service connection 
requires medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that any of the veteran's various 
cardiovascular problems are attributable to his service-
connected generalized anxiety disorder.  The veteran has not 
submitted any medical opinion that attributes his diagnosed 
hypertension, arteriosclerotic heart disease, or coronary 
artery disease to his generalized anxiety disorder, 
previously rated as mixed type psychoneurosis.  His opinion 
that there is an etiological relationship between his alleged 
in-service service-connected psychiatric problems and his 
multiple cardiovascular problems does not meet this standard.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu, supra.  
There is no evidence that the veteran has the medical 
background sufficient to render such an opinion.  

Therefore, with all due respect for the veteran's belief in 
the validity of his assertions, the law is clear that he does 
not meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own personal statements, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Moreover, as cited above, a VA heart examiner opined that 
there was no relationship between the veteran's hypertension 
and/or arteriosclerotic heart disease and his service-
connected psychoneurosis.

In summary, the veteran's claim concerning service connection 
for cardiovascular problems, to include hypertension, as 
secondary to a service-connected generalized anxiety disorder 
is not well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim concerning service 
connection for cardiovascular problems, to include 
hypertension, as secondary to a service-connected generalized 
anxiety disorder must be denied.  

Finally, as noted above, the veteran's representative has 
asserted that full development of the veteran's claim should 
be undertaken even if it is not found to be well grounded.  
The representative has argued that provisions of the VA 
Adjudication Procedure Manual, M21-1, have the substantive 
effect of requiring that VA assist the veteran in the 
development of his claim prior to making any decision, even 
if the claim is not well grounded.  The Court recently 
rendered a decision that addressed this argument.  In Morton 
v. West, supra, 12 Vet.App. at 485, the Court held that the 
statute, not the manual, must govern, and that "[i]t would 
be ultra vires for the Secretary of Veterans Affairs, in the 
face of the affirmative commands of title 38, to ignore 
limitations placed by Congress upon his operations."  
Consequently, absent the submission and establishment of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist the veteran in developing facts pertinent 
to his or her claim.  See Morton; see also Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir 1997).  Accordingly, a remand for 
further development is not warranted.


ORDER

Entitlement to service connection for cardiovascular 
problems, to include hypertension, claimed as secondary to a 
service-connected generalized anxiety disorder, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

